Citation Nr: 0334272	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for seizure disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral knee 
disorder.  

3.  Entitlement to service connection for dementia, claimed 
as secondary to service connected head injury.  

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a head injury, including headaches, 
based on an initial award.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, wife and friend


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978; from October 1979 to November 1979; and from March 1980 
to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board notes that the veteran was sent numerous 
correspondence over the years, to include notification by VA 
letter in June 2001 of VA's duty to assist and what the 
veteran must do to support the claim and, in a development 
letter of October 2001, the veteran was informed of what 
information VA had and how long it would take to decide his 
claim.  In a Statement of the Case issued in March 2002, he 
was provided pertinent provisions of the VCAA and, in 
Supplemental Statements of the Case, issued in April 2003 and 
May 2003, he was provided notice of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award the 
benefit sought and the veteran was afforded a personal 
hearing, held at the RO before a decision review officer, 
during which the veteran, his wife and a neighbor testified.  

However, the United States Court of Appeals for Veterans 
Claims has consistently held that, if VA has failed to 
specifically discuss the required notice to the veteran of 
the information and evidence necessary to substantiate his 
claim, to indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, VA did not satisfy the standard 
erected by the VCAA.  That is, VA has failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, if VA failed to discuss the notice 
requirement, VA did not consider all applicable provisions of 
law and provide an adequate statement of reasons or bases for 
its decision.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim of entitlement to service 
connection for a seizure disorder and for 
bilateral knee disorder, based on new and 
material evidence, as well as for service 
connection for dementia and increased 
rating for residuals of a head injury, to 
include headaches, based on an initial 
award.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied.  

3.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

